Citation Nr: 1456516	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-27 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for a left elbow condition.  

3.  Entitlement to service connection for a left wrist condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1979 to May 1981.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This November 2011 rating decision denied the Veteran's claims for service connection for a left shoulder, elbow and wrist disability.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends in a December 2010 claim that his current diagnoses of his left shoulder, elbow and wrist were caused by an in-service incident when he was hit by a Jeep in service in 1980.  

Medical treatment records from the VA Medical Center (VAMC) in Kansas City, MO for the period from August 2010 to May 2012, indicate that the Veteran was treated for and diagnosed with Degenerative Joint Disease of the left shoulder and elbow.  Furthermore, X-rays dated September 2010 showed some mild carpal tunnel syndrome of his left arm.  

The Veteran's service treatment records (STRs) reflect that the Veteran was struck by a Jeep in 1980 while in-service, and required treatment.  The STRs do not document any specific treatment or diagnosis of the Veteran's left arm as the injuries treated following the motor vehicle accident all involved the Veteran's right side.  However, the Veteran asserts that although he was only treated for his right sided injuries at the time of the incident, he incurred left arm injuries as well.  
It is noted as well that the Veteran broke his left elbow when he was five years old, per his separation physical.

As described, the Veteran experienced an in-service injury and has currently diagnosed left elbow, shoulder and wrist injuries, but he has not been afforded a VA examination for his left shoulder, elbow and/or wrist disabilities to determine their etiology.  

In light thereof, and because there is insufficient medical evidence to decide the claims, the Veteran should be afforded a VA examination to determine the nature and etiology of the currently diagnosed disabilities of the left shoulder, elbow and wrist.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the diagnosed degenerative changes in his left shoulder and elbow, and the carpel tunnel syndrome in his left wrist.  The examiner should:

Opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability of the Veteran's left shoulder, elbow or wrist either began during or was otherwise caused by his military service.  In so doing, the examiner should consider the fact that the Veteran was struck by a vehicle in service as documented in the service treatment records.

With regard to the Veteran's left wrist disability, the examiner should consider the relevance, if any, of the fact that the Veteran fractured his left wrist when he was five years old. 
A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing answers to the questions.  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


